DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements filed 5/17/2021, 5/28/2021, 6/25/2021, 8/20/2021(two), 9/17/2021(two), 11/10/2021 and 12/2/2021 have been considered.  In the IDS of 5/28/2021 NPL documents 056 and 119 have been lined through and not considered because no date has been provided and NPL documents 007 and 175 have been lined through and not considered because the provided date is incorrect.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 64, 65, 67-72, 94, 97 and 101-103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (2001/0031906, hereinafter Ishikawa) in view of Mould (6,179,770), Haldeman, III(3,946,349, hereinafter Hald) and Midorikawa et al(WO2014/163020, hereinafter Mido, US 10,342,988 is being used as a translation of WO 2014/163020, therefore specific recitations herein are from 10,342,988)
.
Claim 64 – Ishikawa teaches a magnetic stimulation device, comprising: a connection to an energy source, connection to -32-; a switching device, elements -33-37, coupled to the energy source; an energy storage device, -31- connected to the switching device; a coil, -6-,  disposed within in a casing -22- of an applicator and connected to at least one of the energy storage device and to the switching device, wherein the coil comprises a plurality of litz wires -1-, and wherein each litz wire is separately insulated, by insulation -3-, see figure 1; wherein the switching device, elements -33- through -37- is configured enable a discharge, and wherein the charged energy storage device is configured to generate a time-varying magnetic field through discharge of energy, paragraphs [0094] through [0099].  However, Ishikawa teaches a gap, paragraph [0088] to slow heat transfer and does not teach a cooling device coupled to the applicator by a connecting tube and configured to cool the coil, wherein 
The exact size of the gap is not set forth.  The exact length of the gap is generally an obvious matter of design choice to practitioners in the medical arts.  The selection of a particular length, (greater than 0.1mm) of any length for the gap is of no patentable significance.  The coil shown in figure 2 is a “planar type coil”.
Mould teaches a magnetic stimulation coil -11- in an applicator -13- and -16- including a tube -44- for passing cooling fluid, gas, as set forth in column 2 lines 50-64.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the assembly of Ishikawa with a tube and a cooling fluid as taught by Mould to allow the coil to operate for relatively prolonged periods without overheating as set forth in Mould, column 2 lines 46-50.
Such a combination would produce predictable results of a device of Ishikawa including a tube for delivering cooling gas to the coil casing as taught by Mould to allow the device to operate for prolonged periods of time and at higher energies as set forth in Mould.  Such a combination would have a high expectation of success because the use of tubes with cooling gas used with magnetic coils are old and well known in the medical arts as shown by Mould.
The combination teaches a stimulation device as claimed but does not teach the plurality of litz wires being impregnated.
Hald teaches impregnated litz wires as set forth in claim 6.

Such a combination would produce predictable results of a litz wire impregnated and have a high expectation of success because impregnating litz wires is old and well known in the medical arts to provide specific advantages as set forth above.
The combination teaches a device as claimed but does not set forth the applicator is handheld.
Mido teaches that similar magnetic applicators may be handheld or by another supporting tool, column 6 lines 28-33.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the device as a hand held device as taught by Mido as an ordinary selection from among a limited number of alternatives as set forth in Mido.  Such a combination would provide a handheld device and have a high expectation of success because handheld devices are known as set forth in Mido.

Claim 65 – Ishikawa teaches the coil -6- comprises a wire -1- comprising a round cross-section, see figure 1, and wherein the wire comprises a diameter of less than 3 mm, paragraphs [0044] and [0046].

Claim 67 – Ishikawa teaches the coil generates a plurality of time-varying magnetic pulses, and wherein a repetition rate of the plurality of time-varying magnetic 
It is the position of the office that the repetition rate of Ishikawa is capable of allowing “assembling the pulses into at least one of a triangular, rectangular or exponential shape.  The claim does not require any particular shape only a repetition rate that enables such an intended use, further no specific repetition rate has been set forth.

Claim 68 - the combination teaches a magnetic stimulation device including a cooling device but does not teach a blower disposed on the casing around a circumference of the coil.
Mido teaches a magnetic stimulation system including a coil -3-, casing, -4-, and blower, suction fan -5-.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was made to provide the combination with the blower -5- and the venting  as taught by Mido as a substitution of functionally equivalent elements for the cooling system taught by the combination.   The blower -5- is configured to blow air over at least an upper side of the coil and a lower side of the coil.
Claim 70 – Mido teaches the casing including blower -5- has an air outlet for on an upper side of the casing, as shown in figure 3 and 5 of Mid.
Claim 71 – Ishikawa teaches a switching device -33- in a parallel connection to a serial connection of element -34- of the coil -6- and energy storage device -31- as shown in figure 7.

Claim 94 – Ishikawa teaches the fastening point is positioned on an outer circumference of the coil, see figure 2.
Claim 97 - the connecting tube -44- of Mould comprises a conduit for the cooling fluid, coupled to a casing around a circumference of the casing, see column 3 lines 30-32.
Claim 101 – the tube -101- is configured to connect to a control unit at cable connector -36-.
Claim 102 – The tube connects the applicator to energy source -1-.
 
Claim 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ishikawa et al (2001/0031906, hereinafter Ishikawa), Mould (6,179,770), Haldeman, III(3,946,349, hereinafter Hald) and Midorikawa et al(WO2014/163020, hereinafter Mido, US 10,342,988 is being used as a translation of WO 2014/163020, therefore specific recitations herein are from 10,342,988) as applied to claim 64 above and further in view of Burnett et al(2011/0021863, hereinafter Burnett).
The combination teaches a device as claimed but does not teach the specific magnetic field strength in Tesla as set forth in the claim. 
Burnett teaches a magnetic stimulation device setting forth a range of magnetic field strength used during use of the device.
In the absence of showing any criticality in the specific magnetic field strength the selection of any specific field strength from known field strengths used in the medical .

Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.  Applicant argues that Ishikawa does not suggest a fastening point as claimed and reproduces figure 2, however this argument is not persuasive.
While Ishikawa is silent with respect to connecting the coil to the housing at a fastening point, Ishikawa sets forth housing -22-, coil -21- and gap -23-.  The coil is fastened in place by unnamed structure shown in figure 2 to ensure that the described gap is maintained.  

    PNG
    media_image1.png
    589
    810
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 73-76, 78-83, 85-87, 89-93, 95 and 98-100 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791